Citation Nr: 1702571	
Decision Date: 01/31/17    Archive Date: 02/09/17

DOCKET NO. 13-00 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for an acquired psychiatric disability, to include bipolar disorder and schizophrenia.
 
2.  Entitlement to service connection for a back disability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Price, Associate Counsel	



INTRODUCTION

The Veteran served on active duty from March 1979 to September 1980. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  This case was subsequently transferred to the RO in Baltimore, Maryland.


FINDINGS OF FACT

1. The Veteran was first denied service connection for a psychiatric disability in a December 1986 rating decision; although notified of the denial, the Veteran did not initiate an appeal, and no pertinent exception to finality applies. 

2.  In an October 1999 rating decision, the RO declined to reopen the claim for service connection; although notified of the denial, the Veteran did not initiate an appeal, and no pertinent exception to finality applies. 
 
3.  Evidence received since the time of the final October 1999 rating decision is not material to establishing an element for service connection and does not raise a reasonable possibility of substantiating the claim of service connection for a psychiatric disability. 

4.  A back disability was not manifested in service and is not shown to be otherwise causally or etiologically related to service.


CONCLUSIONS OF LAW

1.  The October 1999 rating decision that denied a petition to reopen a claim of entitlement to service connection for schizophrenia is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).  

2.  New and material evidence sufficient to reopen a claim of service connection for a psychiatric disability has not been submitted. 38 U.S.C.A. §§, 1131, 5100, 5102, 5103, 5103A, 5107, 5108 (West 2014); 38 C.F.R. §§ 3.156, 3.159 (2016).

3.  The criteria for service connection for a back disability have not been met. 38 U.S.C.A. §§ 1101, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Adequate notice was provided to the Veteran in an August 2009 letter that fully addressed all notice elements, including: information and evidence needed to substantiate a service connection claim, what information and evidence must be submitted by him, what information and evidence would be obtained by VA, and the laws and regulations governing disability ratings and effective dates. Accordingly, no further development is required with respect to the duty to notify.

The Board also finds that all necessary development has been accomplished in this case, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's available service treatment records (STRs), as well as post-service reports of private and VA treatment.  The Board notes that certain VA treatment records, notably from 2001, are not associated with the claims file. As those records would document treatment more than 20 years after his service discharge and there is no indication they would discuss whether the Veteran's disabilities were caused by or increased during service, those records are not relevant to this appeal and there is not duty to obtain them.  Additionally, the Veteran's statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.

The Veteran was not examined in connection with this appeal.  Generally, VA will provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a current disability, or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service, but the record does not contain sufficient medical evidence to decide the claim.  Mclendon v. Nicholson, 20 Vet. App. 79 (2006).  While VA scheduled a general medical examination to be conducted in March 2010; the Veteran failed to appear and did not make contact to try to reschedule.  As explained below, the Veteran has not submitted new and material evidence here and, therefore, a VA examination with medical opinion is not required with respect to this claim.  38 C.F.R. § 3.159 (c)(4)(iii). 

Regarding the Veteran's back disability, the Veteran does have recurrent symptoms of back pain and a possible diagnosis.  However, as discussed below, there is no evidence confirming an event, injury or disease that occurred in service and no indication that his back condition may be otherwise related to his service.  The Veteran has simply proffered that he has a bad back and has not provided any other information as to etiology or a timeline for his condition.  The Veteran has not met the low threshold for obtaining a VA examination and opinion under applicable criteria.  

In summary, the facts relevant to this appeal have been properly developed, and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103 (a), 5103A, or 38 C.F.R. § 3.159 .  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.




II. Analysis

      A. Acquired Psychiatric Disability 

The Veteran asserts that he has an acquired psychiatric disorder as a result of his military service.  His STRs show that two months into service, the Veteran began to experience symptoms of diffuse anxiety, inability to concentrate, tangential speech, and referential thoughts.  He was referred to the Department of Psychiatry for a consultation where he was examined, treated and returned to his training center.  A Medical Board was conducted in May 1979 and the Veteran was diagnosed with probable schizophrenic spectrum disorder.  The Veteran was hospitalized in a VA facility from June 1979 until June 1980.  He underwent another evaluation with the Medical Board in July 1980, where they provided written findings and determined discharge was appropriate based on failure to meet physical standards.  The report noted a history of psychiatric concerns, including two hospitalizations prior to the Veteran's enlistment.  A review of his report of medical history showed that he failed to disclose this information at his entrance on duty; in fact, he reported that he was in excellent health and not on any medications.  The report also gave the opinion that the Veteran's diagnosis was not incurred in or aggravated on active duty.  The Veteran was informed of the Board's findings in August 1980 and discharged from service in September 1980. 
	
The Veteran filed a claim for service connection for a psychiatric disorder in July 1986, approximately six years after his separation from military service.  In connection with this claim, the RO reviewed the Veteran's STRs and found that the evidence established that the Veteran's psychiatric disorder existed prior to service based on his two previous psychiatric hospitalizations and that there was no evidence of aggravation.  By a rating decision issued in December 1986, the RO denied service connection.  Although the RO provided notice of the denial in December 1986, the Veteran did not submit a notice of disagreement or additional, relevant evidence within one year of the rating decision.  Therefore, the December 1986 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).

The Veteran requested that his claim be reopened in August 1999.  By a rating decision dated and issued in October 1999, the RO found that new and material evidence had not been submitted to reopen the claim.  Although the RO provided notice of the denial in November 1999, the Veteran did not submit a notice of disagreement or additional, relevant evidence within one year of the rating decision.  Therefore, the October 1999 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).

In general, decisions of the agency of original jurisdiction (the RO) or the Board that are not appealed in the prescribed time period are final.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 3.104, 20.1100, 20.1103.  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  See Knightly v. Brown, 6 Vet. App. 200 (1994).

New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2016). 

In July 2008, the Veteran requested his claim be reopened.  This claim was denied in June 2010 rating decision and is the subject of this appeal.  At that time, the RO considered the Veteran's STRs, which reflect the Veteran's diagnosis, treatment and hospitalization due to schizophrenia.  The RO also considered the Veteran's statements regarding his life before service, in which he revealed that he had been previously hospitalized for psychiatric concerns.  Lastly, the RO reviewed post-service treatment records and noted that while the records showed a diagnosis of bipolar disorder, they did not provide evidence that would establish a relationship between the diagnosis and the Veteran's military service. 

Ultimately, the RO denied the Veteran's claims on the basis that his schizophrenia and bipolar disorder were not due to service and no new and material evidence proving otherwise had been submitted.

Review of the record shows that, following the October 1999 rating decision, the RO associated with the claims file: the current claim in July 2008, an application for vocational rehabilitation in October 2009, a statement in support of his claim in August 2011, private treatment records from May 2007 and November 2008 to September 2009, VA treatment records from January 2004 to October 2009, July 2010 to May 2011 and November 2012, and his VA Form 9 in December 2012.  

The current claim provided no new information as to his psychiatric disabilities. The Veteran's application for vocational rehabilitation was adjudicated in a separate rating decision and only mentioned schizophrenia, hearing voices and nervous condition as part of a list of his disabilities; no other information was provided.  The statement in support of his claim submitted in August 2011, noted that he received a blood transfusion at a private hospital and was completely unrelated to his psychiatric claims. 

The Veteran's treatment records from VA and private healthcare providers noted his diagnoses but showed nothing in the way of confirming the cause, the onset of his disabilities or a relationship between his current disability and that cause.  Lastly, the Veteran noted on his VA Form 9 that he sought treatment for his psychiatric disabilities while in service but this was a known fact based on his STRs.

The Board finds that the evidence added to the claims file since the prior final rating decision in October 1999 fails to demonstrate, suggest, or raise a reasonable possibility that the Veteran's current psychiatric disability was incurred in, or aggravated by his military service.  Indeed, the treatment records are the only substantive submissions and merely document treatment and provide nothing concerning the unestablished facts.  

In summary, even when considering the newly submitted evidence together with the previous evidence of record, the evidence does not raise a reasonable possibility of substantiating the Veteran's claim of service connection for a psychiatric disability.  Accordingly, new and material evidence has not been received sufficient to reopen the previously denied claims, and the Veteran's petition to reopen such claims is denied.  There is no doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v Derwinski, 1 Vet. App. 49 (1990). 

      B. Low Back Disability 

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303 (a). 

Direct service connection may not be granted without evidence of a current disability, in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.304 . Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004). 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101 , 1112; 38 C.F.R. §§ 3.307 , 3.309.

Alternatively, service connection may be established under 38 C.F.R. § 3.303 (b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a  disease is not shown to be chronic during service, evidence of continuity of symptomatology.  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309 (a), such as arthritis, and does not apply to other disabilities which might be considered chronic from a medical standpoint. See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). Degenerative disc disease is not considered a chronic disease for presumptive service connection under § 3.303 (b).

A significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim. Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The lack of contemporaneous medical records does not, in and of itself, render lay testimony not credible.  That said, the Board may, as a finder of fact, weigh the absence of contemporaneous records when assessing the credibility of lay evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

While the Veteran may have a current back disability for VA purposes, the preponderance of the evidence is against a finding that the Veteran's back disability had its onset in service or is related to an injury or disease incurred in service.

The Veteran has asserted he sought treatment for his back condition during service; however, his STRs do not corroborate this assertion.  The Veteran's STRs are silent as to a back disability acquired before or during service.  Specifically, while there are several STRs that pertain to his psychiatric disabilities, there are no documents that mention any complaints of back pain, diagnoses or treatment.  Indeed, the STRs show physical examination of the Veteran was unremarkable.  The Board finds this evidence to weigh against his claim.  

The Veteran's post-service medical records document the Veteran's complaints of pain and possible diagnosis but they do not provide insight into how and when this began.  The earliest mention of back pain is in 2006 and the earliest possible diagnosis in 2009; both more than 25 years after he was separated from service.  In June 2009, a doctor suspected disc disease and ordered a magnetic resonance imaging (MRI) scan; the Veteran left the hospital before any lab work was performed and a diagnosis was never confirmed.  The Veteran has not raised an allegation that there are missing records that would show complaints at an earlier date, i.e. within the year following his separation from service. 

Further, the medical records do not include an opinion as to the etiology of the Veteran's back disability.  Each provider offered treatment, diagnostic services and noted the Veteran's history of back pain; no medical professional has opined that the Veteran's current back disability is related to his military service.  

As the Veteran does not have a confirmed diagnosis, the Board cannot rule out arthritis and will work through the applicability of § 3.303 (b).  While there are post-service  medical records dated as early as 2006 that mention a history of possible arthritis, this is more than 26 years after the Veteran's discharge from military service.  Also, the Veteran contends that he has had continuous symptoms of back pain since his military service; however, there is nothing in his STRs that note back pain or a back condition.  While the Board finds the Veteran's statements regarding experiencing pain competent, contending this represents arthritis is beyond his level of competence, as he has not shown himself to possess any medical expertise.  As such, the record does not support the conclusion the Veteran had arthritis in service or within the first post service year.  

With regard to direct service connection, while the Veteran may have a current back disability, there is no probative indication such a disability is relatable to any injury, event or diagnoses in service.  In his July 2008 claim, the Veteran stated his "bad back" (and lack of concentration) prevented him from working in the section that asked him to provide information regarding disabilities not caused by military service.  In sections asking him to list the disabilities that he believed to be related to service the Veteran only mentioned bipolar disorder and schizophrenia.  These statements contradict the Veteran's contention that his back disability is related to service. 

The Board notes that, as a general proposition, the lack of evidence cannot be treated as substantive negative evidence.  In other words, the mere absence of evidence does not necessarily equate to unfavorable evidence.  See e.g., Horn v. Shinseki, 25 Vet. App. 231, 239 (2012); Buczynski v. Shinseki, 24 Vet. App. 221, 224   (2011); Buchanan v. Nicholson, 451 F.3d 1331, 1336  (Fed. Cir. 2006); see also Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc) (cautioning that negative evidence, meaning actual evidence weighing against a party, must not be equated with the absence of substantive evidence). 

In this case, there is no competent lay or medical evidence indicating a relationship between the Veteran's back disability and service either directly or based on aggravation. Also, a back condition was not shown or diagnosed during service or for many years thereafter, all of which weighs against a finding that his back disability is related to service.

Based on the foregoing, the Board concludes there is no competent lay or medical evidence of record that shows the Veteran's back disability had its onset in service, or is related to some injury or disease in service and, thus, the evidence preponderates against the grant of service connection directly or on a presumptive basis.


ORDER

New and material evidence having not been submitted, the petition to reopen a claim of entitlement to service connection for a psychiatric disability, is denied.

Service connection for a back disability is denied. 



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


